DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
The Applicants arguments and claim amendments received on 03/29/2022 are entered into the file. Currently, claims 18 and 25 are amended; claims 1-17, 19-22, 26 and 32-37 are cancelled; resulting in claims 18, 23-25 and 27-31 pending for examination. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 25 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendment to claim 25 and cancellation of claim 33 in the response field 03/29/2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, seepages 4-6, filed 03/29/2022, with respect to claims 18, 23-25 and 27-31have been fully considered and are persuasive.  The previous rejections of claims 18, 19, 20, 21, 23, 29, 30, 32, 33, 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (US 6,830,795; previously cited); of claims 24, 25, 27, 28 and 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (US 6,830,795; previously cited) in view of Fulweiler (US 2010/0015374, cited on IDS, Exhibit 1008 in Inter Partes Review of US 8,445,104; previously cited); and of claim 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (US 6,830,795; previously cited) in view of ATB-Systems-Etiketten GMBH& Co. Translation (DE 20 2004 018 325, cited on IDS, Exhibit 1004 in Inter Partes Review of US 8,445,104; hereafter referred to as “ATB” ; previously cited) have been withdrawn. 
Refer to the Reasons for Allowance section for further explanation. 

EXAMINER'S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Merle on 04/27/2022.

The application has been amended as follows: 
Regarding claim 18, in line 5, insert the word “a” in-between “includes” and “pattern”. The final wording of the line 5 of the claim should read:
“the adhesive layer includes a pattern of adhesive…”
Regarding claim 18, remove line 21 of the claim reciting “wherein the release coating includes a spot pattern of release coating on the first side”. 
Regarding claim 24, in line 1 remove the “s” at the end of “patterns” and in line 2 two, remove the word “adhesive”. The final wording of the claim should read:
“The roll of labels of claim 18, wherein the pattern[[s]] of adhesive is 


Reasons for Allowance
Claims 18, 23-25 and 27-31 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.

Downs (US 6,830,795) is viewed as the closest prior art to the claimed invention. Downs teaches a stripe coated linerless label, wherein the label is comprised of a substrate (100, 200) such as thermal sensitive paper or thermal sensitive film having a label face (122; first side) and a back side (124; second side) pattern coated with stripes of adhesive (126, 130, 134), forming adhesive areas and adhesive-free areas (col. 2 Ln. 1-40, col. 3 Ln. 40-col. 4 Ln. 60, Figure 1, 3, 5-7). The number of stripes of adhesive as well as the thickness (pattern of adhesive) will vary depending on the intended use of the label, and the adhesive may be applied in discontinuous segments, spots, dots or other arrangements (pattern of adhesive) (col. 4 Ln. 5-60). The label face is stripe coated with a release coat (106, 114, 120), wherein the release coat aligns with and overlaps the adhesive when the label is stacked or rolled, wherein the release coat (106, 114, 120) is selected to include properties such that the stripes of adhesive (126, 130, 134) will release easily from and yet retain an affinity for the release coat (106, 114, 120). 
Downs teaches away from a uniform release coating in col. 1 Ln. 40-60, citing coating the entire face of a label with an adhesive repellent liner coat is often expensive, difficult to manufacture and yields a very low surface energy for the label face, making it difficult for users to handwrite or print upon the label. Therefore, there is no motivation or suggestion in Downs to modify the spot pattern release coat to be uniform as presently recited by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785